

EXHIBIT 10.14


WAIVER OF AND AMENDMENT NO. 4 TO
THIRD AMENDED AND RESTATED LOAN AGREEMENT
THIS WAIVER OF AND AMENDMENT NO. 4 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT,
dated as of March 31, 2016 (the “Amendment”) is made pursuant to that certain
Third Amended and Restated Loan Agreement dated as of February 17, 2012 (as
amended, modified or supplemented from time to time, the “Agreement”), among
JARDEN RECEIVABLES, LLC, a Delaware limited liability company, as Borrower (the
“Borrower”), JARDEN CORPORATION, a Delaware corporation, as Servicer (the
“Servicer”), SUNTRUST BANK, a Georgia banking corporation (together with its
successors and permitted assigns, “SunTrust Bank”), as a Lender, PNC BANK,
NATIONAL ASSOCIATION, a national banking association, (together with its
successors and permitted assigns, “PNC”), as a Lender, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (together with its
successors and permitted assigns, “Wells Fargo”), as a Lender (in such capacity
collectively with SunTrust Bank and PNC, the “Lenders” and each individually a
“Lender”) and as Issuing Lender (in such capacity, “Issuing Lender”), and
SUNTRUST ROBINSON HUMPHREY, INC., a Tennessee corporation, as agent and
administrator for the Lenders (the “Administrator”).
W I T N E S S E T H :
WHEREAS, the Borrower, the Servicer, the Issuing Lender, the Administrator and
the Lenders have previously entered into and are currently party to the
Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:
Section 1.    Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Agreement.
Section 2.    Waiver. Pursuant to Section 10.2.12 of the Agreement, an
Amortization Event shall occur if a “Change of Control” (as such term and any
component term thereof is defined in the Jarden Credit Agreement) or as such
term (or any component term thereof) in the Jarden Credit Agreement may be
amended thereafter pursuant to an effective amendment to the Jarden Credit
Agreement (the “Change of Control Event”). The Administrator has been advised by
the Borrower that Newell Rubbermaid Inc. intends to, directly or indirectly,
acquire all of the outstanding stock of the Servicer (the “Acquisition”) which
would result in a “Change of Control” as such term is defined in the Jarden
Credit Agreement. The Borrower has requested a waiver of the Change of Control
Event should the Acquisition occur.




1980440/NAZ

--------------------------------------------------------------------------------




Accordingly, the Issuing Lender, the Administrator and the Lenders each hereby
waives the Change of Control Event solely for purposes of the Acquisition. This
waiver is limited to the matters expressly set forth above. Except as
specifically waived hereby, all of the terms and conditions of the Agreement
stand and remain in full force and effect.
Section 3.    Amendments. Subject to the satisfaction of the conditions
precedent set forth in Section 4 below, the Agreement shall be and hereby is
amended as follows:
(a)    Section 8.12(a) of the Agreement is hereby amended and restated in its
entirety and as so amended and restated shall read as follows:
Section 8.12.    Accounts. (a) The Borrower represents and warrants that
(i) Schedule 8.12 hereto is a complete and accurate listing, as of the Closing
Date, of the Lock‑Boxes and Lock‑Box Accounts, and (ii) each of the Lock‑Box
Accounts has been established in, or transferred into, the Borrower’s name,
except as otherwise provided in Section 7.3 hereof. The Borrower has not granted
any interest in any Lock‑Box or Lock‑Box Account to any Person other than the
Administrator, and the Administrator has exclusive control of the Lock‑Box
Accounts, subject to the Servicer’s right of access to such accounts as provided
herein and in the applicable Lock-Box Agreements. To the extent that the
Borrower closes any Lock-Box Accounts, Schedule 8.12 shall automatically be
amended to reflect the removal of such Lock-Box Account. To the extent that the
Borrower opens any new Lock-Box Accounts and delivers a Lock-Box Agreement to
the Administrator with respect to such new Lock-Box Account, in form and
substance acceptable to the Administrator, Schedule 8.12 shall automatically be
amended to reflect such new Lock-Box Account.
(b)    Schedule 8.12 to the Agreement is hereby amended and restated in its
entirety and as so amended and restated shall read as set forth on Exhibit A
attached hereto.
Section 4.    Conditions Precedent to Amendment. This Amendment shall become
effective and be deemed effective as of the date first written above (the
“Amendment Effective Date”) upon the satisfaction of the following conditions
precedent:
(a)    The Borrower, the Servicer, the Administrator, and each Lender shall have
executed and delivered this Amendment.


-2-

--------------------------------------------------------------------------------




(b)    The Administrator shall have received a duly executed Reaffirmation,
Consent and Acknowledgment of the Performance Undertaking in the form attached
hereto.
(c)    The Administrator shall have received such other agreements, instruments,
documents, certificates, and opinions as the Administrator may reasonably
request.
Section 5.    Agreement in Full Force and Effect/Effectiveness of Amendment.
Except as expressly set forth herein, all terms and conditions of the Agreement,
as amended, shall remain in full force and effect. Upon the effectiveness of
this Amendment, (i) Borrower and Servicer each hereby reaffirms all covenants,
representations and warranties made by it in the Agreement to the extent the
same are not amended hereby and agrees that all such covenants, representations
and warranties shall be deemed to have been remade as of the Amendment Effective
Date (except for those representations and warranties that are expressly made
only as of a different date, which representations and warranties shall be
correct as of the date made) and (ii) each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be, and any references to the Agreement in any other document, instrument or
agreement executed and/or delivered in connection therewith shall mean and be, a
reference to the Agreement as amended hereby.
Section 6.    Execution in Counterparts, Effectiveness. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.
Section 7.    Governing Law. This Amendment shall be construed in accordance
with the laws of the State of New York, without reference to conflict of law
principles, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with the laws of the State of New York.
[SIGNATURE PAGES TO FOLLOW]




-3-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Waiver of and Amendment
No. 4 to Third Amended and Restated Loan Agreement to be executed and delivered
by their duly authorized officers as of the date hereof.
JARDEN RECEIVABLES, LLC, as Borrower
By:
Sunbeam Products, Inc.
Its: manager and sole member

By: /s/ John E. Capps
Name: John E. Capps
Title: Vice President
JARDEN CORPORATION, as Servicer
By: /s/ John E. Capps
Name: John E. Capps
 Title: Executive Vice President - Administration, General Counsel and Secretary


SIGNATURE PAGE TO WAIVER OF AND AMENDMENT NO. 4 TO THIRD AMENDED AND RESTATED
LOAN AGREEMENT

--------------------------------------------------------------------------------




SUNTRUST ROBINSON HUMPHREY, INC., as Administrator
By:/s/ David Hufnagel
Name: David Hufnagel
Title: Vice President
SUNTRUST BANK, as Lender
By:/s/ David Hufnagel
Name: David Hufnagel
Title: Vice President




SIGNATURE PAGE TO WAIVER OF AND AMENDMENT NO. 4 TO THIRD AMENDED AND RESTATED
LOAN AGREEMENT

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender and as Issuing Lender
By: /s/ Ryan C. Tozier
Name: Ryan C. Tozier
Title: Vice President




SIGNATURE PAGE TO WAIVER OF AND AMENDMENT NO. 4 TO THIRD AMENDED AND RESTATED
LOAN AGREEMENT

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, as Lender
By: /s/ Eric Bruno
Name: Eric Bruno
Title: Senior Vice President






SIGNATURE PAGE TO WAIVER OF AND AMENDMENT NO. 4 TO THIRD AMENDED AND RESTATED
LOAN AGREEMENT

--------------------------------------------------------------------------------





REAFFIRMATION, ACKNOWLEDGEMENT, AND CONSENT OF PERFORMANCE GUARANTOR
The undersigned, Jarden Corporation, heretofore executed and delivered to the
Administrator a Performance Undertaking dated August 24, 2006. The undersigned
hereby acknowledges and consents to Waiver of and Amendment No. 4 to Third
Amended and Restated Loan Agreement dated as of the date hereof, and confirms
that its Performance Undertaking, and all obligations of the undersigned
thereunder, remains in full force and effect. The undersigned further agrees
that the consent of the undersigned to any other amendment or modification to
the Agreement or any of the Loan Documents referred to therein (each as existing
on the date hereof) shall not be required as a result of this consent having
been obtained. The undersigned acknowledges that the Administrator and the
Lenders are relying on the assurances provided herein in entering into the
Amendment set forth above and maintaining credit outstanding to the Borrower.
Dated as of March 31, 2016.


JARDEN CORPORATION
By: /s/ John E. Capps
Name: John E. Capps
 Title: Executive Vice President - Administration, General Counsel and Secretary









--------------------------------------------------------------------------------




EXHIBIT A
TO
AMENDMENT NO. 4 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT
SCHEDULE 8.12

LOCK‑BOXES AND LOCK‑BOX ACCOUNTS
Bank Name
Lock‑Box Number
Deposit Account Number
Bank of America
5550
5800679077
Bank of America
1489
5800923418
Bank of America
n/a
5801010603
Bank of America
416442
9429375420
Bank of America
41163
9429375420
Bank of America
405037
9429375420
Bank of America
n/a
4636054617
Bank of America
3750
9429382540
JPMorgan Chase
915170
304194425
JPMorgan Chase
915172
304194476
JPMorgan Chase
915210
304195758
JPMorgan Chase
915199
304267600
JPMorgan Chase
532446
304600296
JPMorgan Chase
88967
304600377
JPMorgan Chase
910212
304600393
JPMorgan Chase
24857
844014738
JPMorgan Chase
n/a
304195065
JPMorgan Chase
n/a
304657883
JPMorgan Chase
n/a
304267309
JPMorgan Chase
n/a
304962562
PNC Bank
534697
4622569101
PNC Bank
777039
4622569101
PNC Bank
824368
4622569101
PNC Bank
862205
4622569101
PNC Bank
911535
4622569101
PNC Bank
931284
4622883053
PNC Bank
931293
4622883053
PNC Bank
538003
4622939002
PNC Bank
824377
4622939002
PNC Bank
862510
4622939002
PNC Bank
911540
4622939002
PNC Bank
911578
4622939002






--------------------------------------------------------------------------------



PNC Bank
863062
4622975505
PNC Bank
865558
4623080471
PNC Bank
n/a
4623037465
Wells Fargo Bank
203088
4122052921
Wells Fargo Bank
774626
4122052921
Wells Fargo Bank
842509
4122052921
Wells Fargo Bank
842983
4122217961
Wells Fargo Bank
n/a
4122054299






